Exhibit 99.2 March 26, 2010 Alico, Inc. Post Office Box 338 LaBelle, Florida 33975 Attn: Patrick W. Murphy, CFO Re: Covenant Reduction under Amended and Restated Loan Agreement among Alico, Inc., ("Borrower") and Farm Credit of Southwest Florida, ACA ("Lender") dated effective May 26, 2006, as amended on August 30, 2007, February 26, 2008, March 25, 2008, September 3, 2008, and March 30, 2009 (collectively, the "Loan Agreement") Dear Mr. Murphy: Reference is made to the Loan Agreement referenced above. Any capitalized terms used but not defined herein shall have the meaning set forth in said Loan Agreement.
